UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6837


CLYDE KIRBY WHITLEY,

                       Petitioner – Appellant,

          v.

WILLIAM A. SCISM, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02090-BO)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clyde Kirby Whitley, Appellant Pro Se. Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clyde        Kirby    Whitley      seeks      to      appeal       the   district

court’s    order    denying       relief      on    his     28    U.S.C.     § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial         showing           of    the   denial     of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,          537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Whitley has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.       We    also    deny       Whitley’s          requests      to    file    the

petition under seal and for clarification.                              We dispense with

oral    argument     because       the    facts       and    legal       contentions         are



                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3